UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7504



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EDWARD LAWRENCE GHOLSON, a/k/a Edward Lawrence
Randall, a/k/a Carlton Peerman,

                                            Defendant - Appellant.



                            No. 99-7505



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LARRY ELLIS GHOLSON, a/k/a Sylvester Bradley,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-93-53-4, CA-98-109-4, CR-97-72-4, CA-98-110-4)
Submitted:   April 28, 2000                 Decided:    May 17, 2000


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Lawrence Gholson, Appellant Pro Se. Damon A. King, OFFICE
OF THE STAFF JUDGE ADVOCATE, Fort Monroe, Virginia; Helen F. Fahey,
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Appellant Gholson appeals the

district court’s orders denying his motions filed under 28 U.S.C.

§ 2255 (West Supp. 1999) challenging his 1998 guilty plea and

sentence and his 1998 supervised release revocation.      We have re-

viewed the record and the district court’s opinions and find no

reversible error. Accordingly, we deny certificates of appealabil-

ity and dismiss on the reasoning of the district court.    See United

States v. Gholson, Nos. CR-93-53-4; CA-98-109-4 (E.D. Va. Oct. 18,

1999); United States v. Gholson, Nos. CR-97-72-4; CA-98-110-4 (E.D.

Va. Oct. 18, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                            DISMISSED




                                3